Citation Nr: 0413171	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-20 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for rheumatoid arthritis.



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from November 1954 to November 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 RO rating decision which denied 
service connection for rheumatoid arthritis.  In his VA Form 
9 (substantive appeal), the veteran requested a hearing at 
the RO before a Veterans Law Judge.  Received from the 
veteran in July 2003 was a response document indicating he no 
longer wanted a hearing.  

The veteran has made several requests for a copy of his 
claims file; this matter is referred to the RO for 
appropriate action.  

In the May 2004 informal hearing presentation the veteran's 
representative asserts that the veteran's pes planus was 
aggravated by his military service.  This matter is also 
referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his initial application for service connection, the 
veteran reported that he received treatment for his 
rheumatoid arthritis at the Hospital for Special Surgery from 
1971 to 1982 (from Dr. Rogoff) and at the "present" (from 
Dr. Magrid).  Of record is a January 1984 letter from Dr. 
Rogoff and an October 2002 bill from the Hospital for Special 
Surgery.  The RO should attempt to obtain the veteran's 
complete treatment records from the Hospital for Special 
Surgery from 1971 to the present.  Although the veteran 
contended in his July 2002 statement that he owed money to 
Dr. Magrid and could not return to him, and further claimed 
there was no way to get any records, the RO should still 
attempt to obtain any such treatment records.  The veteran 
also contended he received medical treatment at the St. 
Albans VA facility and the Brooklyn VA facility.  Received 
were VA treatment records dated in April and July 2002.  It 
is unclear from the claims file whether these are the only VA 
treatment records available from either facility.  The RO 
should clarify this issue.

Accordingly, the Board remands this case for the following: 

1.  After securing the necessary 
releases, the RO should request copies of 
the veteran's treatment records from the 
Hospital for Special Surgery in New York 
City, dated from 1971 (or earlier if such 
records exist) to the present.  Any 
treatment records obtained should be 
associated with the claims folder.

2.  The RO should also request complete 
treatment records for the veteran from 
the St. Albans VA facility and the 
Brooklyn VA facility.  The RO should 
request a negative response if there are 
no such records available.

3.  After the foregoing development has 
been completed, the RO should review the 
evidence of record, conduct any 
additional development as may be 
logically indicated by the results of 
this Remand, (including conducting a VA 
examination and obtaining an opinion 
regarding the etiology of the veteran's 
rheumatoid arthritis), and adjudicate the 
claim.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case, containing notice 
of all relevant actions taken on the 
claim including the applicable legal 
authority (including the VCAA), and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


